[J-25AB-2020]
               IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT

 SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


TINA MCMICHAEL, INDIVIDUALLY AND    :   No. 50 WAP 2019
AS EXECUTRIX OF THE ESTATE OF       :
SETH W. MCMICHAEL, DECEASED         :   Appeal from the Order of the
                                    :   Superior Court entered April 15,
                                    :   2019 at No. 721 WDA 2018,
          v.                        :   affirming in part and reversing part
                                    :   the Judgment of the Court of
                                    :   Common Pleas of Beaver County
MICHELLE J. MCMICHAEL, EXECUTRIX    :   entered May 7, 2018 at No. 11370-
OF THE ESTATE OF PETER D.           :   2013 and remanding.
MCMICHAEL, DECEASED; JANICE         :
MCMICHAEL; P&J CONSTRUCTION AND     :   SUBMITTED: April 16, 2020
LANDSCAPE NURSERY LLC; AND          :
MARKWEST ENERGY PARTNERS, L.P.      :
                                    :
                                    :
APPEAL OF: MICHELLE J. MCMICHAEL,   :
EXECUTRIX OF THE ESTATE OF PETER    :
D. MCMICHAEL, DECEASED, AND P&J     :
CONSTRUCTION AND LANDSCAPE          :
NURSERY LLC                         :

TINA MCMICHAEL, INDIVIDUALLY, AND   :   No. 51 WAP 2019
AS EXECUTRIX OF THE ESTATE OF       :
SETH W. MCMICHAEL, DECEASED,        :   Appeal from the Order of the
                                    :   Superior Court entered April 15,
                Appellee            :   2019 at No. 795 WDA 2018,
                                    :   affirming in part and reversing part
                                    :   the Judgment of the Court of
          v.                        :   Common Pleas of Beaver County
                                    :   entered May 7, 2018 at No. 11370-
                                    :   2013 and remanding.
MICHELLE J. MCMICHAEL, EXECUTRIX    :
OF THE ESTATE OF PETER D.           :   SUBMITTED: April 16, 2020
MCMICHAEL, DECEASED, AND P&J        :
CONSTRUCTION AND LANDSCAPE          :
NURSERY LLC,                        :
                                    :
                Appellants          :
                                         OPINION

JUSTICE TODD                                      DECIDED: NOVEMBER 18, 2020
       In this appeal by allowance, we consider whether the trial court abused its

discretion in denying a motion for a new trial following a jury award of zero dollars in

damages in a wrongful death action. Upon review, we conclude that the trial court erred

in denying a new trial with respect to the non-economic damages award,1 and, therefore,

we affirm in part and reverse in part the Superior Court’s decision remanding for a new

trial, limiting the new trial on remand to non-economic damages.

       Peter McMichael and his wife, Janice McMichael, entered into a lease with

MarkWest Energy Partners, LP (hereinafter “MarkWest”) whereby MarkWest was to

install a natural gas pipeline on the McMichaels’ property in Beaver County,

Pennsylvania. The lease required MarkWest to hire P&J Construction and Landscaping

Nursery, LLC (hereinafter “P&J”), which was owned by the McMichaels, to perform the

tree clearing on the property in preparation for the installation of the pipeline. Peter

McMichael, on behalf of P&J, hired his 51-year-old nephew, Seth McMichael (hereinafter,

“Decedent”); Decedent’s son, David; and another individual, Michael Hudak, all of whom

were familiar with the process of tree removal, to assist in clearing the trees on the

property. On January 25, 2013, while Peter McMichael was supervising the tree clearing

process, he simultaneously was using a bulldozer to clear an access road. As a result,

Peter would periodically turn his back to the tree cutters. At a time when Peter’s back

was turned, a tree cut by Hudak split and fell towards Decedent, striking him from behind

and killing him.

       On August 30, 2013, Tina McMichael, Decedent’s widow and executrix of his

estate (hereinafter, “Wife”), filed a wrongful death and survival action on behalf of herself,

1 As discussed infra, wrongful death damages may include both economic and non-
economic damages.


                                     [J-25AB-2020] - 2
individually, and on behalf of Decedent’s estate, against Peter McMichael, Janice

McMichael, P&J, and MarkWest, raising claims of premises liability, negligence, and

negligent supervision.2 At a jury trial, Wife presented the testimony of an economic

expert, Dr. William Houston Reed, who calculated Decedent’s projected lost income at

various ages. Wife also testified that Decedent had performed home repairs, mowed the

lawn, did 80% of the cooking, and drove her to work in inclement weather. She stated

that, as a result of her husband’s death, she was unable to service the furnace, and had

to work overtime in order to pay bills. Notably, however, neither the economic expert, nor

Wife herself, proffered an estimated value of the loss of these household contributions by

Decedent, nor did Wife offer any evidence as to the cost of hiring someone to perform

these tasks.

       The jury awarded Wife, as executrix of Decedent’s estate, $225,000 in survival

damages, which was reduced to $135,000 to reflect the jury’s finding that Decedent was

40% negligent, and, of particular import in this appeal, zero dollars in wrongful death

damages.3      Wife sought a new trial on her claims for wrongful death and survival

damages, and P&J sought judgment notwithstanding the verdict, or a new trial on liability.

With regard to Wife’s motion, and relevant to the instant appeal, the trial court concluded,

inter alia, that Wife failed to present sufficient evidence of the value of her economic and

non-economic loss for wrongful death damages and, thus, the jury was free to award zero

dollars in damages on the wrongful death claim. Specifically, with regard to the evidence

of economic loss, the court stated:




2 The trial court dismissed the complaint against Janice McMichael following preliminary
objections, and Wife settled with MarkWest prior to trial. Peter McMichael, David
McMichael, and Michael Hudak all died prior to trial.
3 The verdict slip contained separate lines for the jury to record the amount of economic

and non-economic damages; the jury indicated “$0” on both lines.


                                      [J-25AB-2020] - 3
              Unlike the evidence presented in [Kiser v. Schulte, 648 A.2d
1 (Pa. 1994)], in which the economic expert provided a
              specific range of value of the services provided by the
              decedent, [Wife’s] expert in this case, Dr. William Houston
              Reed, did not present any testimony on the value of any
              services provided by [Decedent]. Moreover, there was
              absolutely no testimony with regard to the amounts that
              [Decedent] contributed to his family during his lifetime. The
              only thing that Dr. Reed testified to was a reduction in the
              amount of economic loss under the Survival Act for lost wages
              based upon personal maintenance for [Decedent]
              himself. . . .
                     The only testimony offered with regard to services
              provided to the family came from [Wife], who testified that
              [Decedent] performed repairs around the house such as
              cutting grass and did other projects around the house such as
              building a grape arbor for her on Mother’s Day. There was no
              testimony whatsoever as to a value for these services, nor
              was there any testimony as to the amount of costs associated
              with these services or projects. In fact, there was nothing that
              the jury had to accept, and the jury was free to reject this
              testimony under the case law set forth above because it was
              not definite. No one testified as to any economic contributions
              that [Decedent] provided to his family.
Trial Court Opinion, 4/19/18, at 21-22.

       Cognizant that a spouse may also recover wrongful death damages for non-

economic loss, which includes loss of companionship, comfort, society, guidance, solace,

and protection, as well as loss of consortium, see Spangler v. Helm’s New York-

Pittsburgh Motor Express, 153 A.2d 490, 492 (Pa. 1959), the trial court noted that,

although Wife testified “that she had a good marriage with [Decedent], which lasted from

1982 to the time of his death in 2012,” Wife “barely touched upon their actual relationship

and what they did in their time spent together during her testimony.” Trial Court Opinion,

4/19/18, at 23. Explaining that it found “no evidence of unfairness, mistake, partiality,

prejudice, corruption or the like that requires disregarding the jury’s rejection of the claim

for non-economic damages,” the court denied Wife’s motion for a new trial. The trial court




                                     [J-25AB-2020] - 4
also denied P&J’s post-trial motions, and the parties cross-appealed to the Superior

Court.

         In a unanimous unpublished memorandum opinion, the Superior Court affirmed in

part, reversed in part, and remanded for further proceedings. McMichael v. McMichael &

P&J Construction and Landscape Nursery LLC, 721 & 795 WDA 2018, 2019 WL 1613152

(Pa. Super. filed April 15, 2019). Of particular relevance herein, the Superior Court

reversed the trial court’s denial of a new trial on Wife’s wrongful death damages claim. In

so doing, the court first noted that Wife testified regarding Decedent’s “services to the

household, including repairs, servicing the furnace, mowing the lawn, cooking, and driving

Wife to work in inclement weather.” Id. at 27. Citing this Court’s opinion in Carroll v.

Avallone, 939 A.2d 872, 875 (Pa. 2007) (“if there is no argument or opposition on a

particular point, the jury may not be free to disregard such information”), the Superior

Court concluded that P&J “did not contest, through expert testimony, cross examination,

or argument, the services Decedent rendered to his household with regard to wrongful

death damages.” McMichael, 721 & 795 WDA 2018, at 30.

         The Superior Court acknowledged that P&J “vaguely reference[d] wrongful death

damages” in its closing argument, wherein P&J’s counsel stated:

               Another item of damages is the support that [Decedent] was
               providing to the family, and so, I don’t recall hearing any
               testimony about what that was. We know [Wife] works full-
               time, and I don’t believe there was any indication there were
               any children living in the home, so you’ll have to determine
               what, if any, amount that was, whether there was any
               additional support to the family, and the Judge instructs on all
               [of that], you don’t have to rely on me.
Id. at 29-30 (quoting N.T. Trial, 7/17/17 (Excerpt II), at 7). The court opined, however,

that “counsel’s failure to recall what evidence Wife presented does not amount to a

challenge to the underlying facts supporting Wife’s wrongful death damages.” Id. at 30.



                                     [J-25AB-2020] - 5
       The Superior Court ultimately concluded:

              While Wife did not present specific dollar amounts for the
              services Decedent rendered to the household, it
              unquestionably amounted to more than zero dollars. Instead
              of attempting to estimate the amount of these services, the
              jury completely disregarded the evidence presented on the
              question of wrongful death damages and settled on an
              inadequate amount of zero dollars. Therefore, we conclude
              that the trial court abused its discretion in denying Wife’s
              motion for a new trial as to wrongful death damages.
Id.

       P&J filed a petition for allowance of appeal with this Court, and we granted review

to consider whether the trial court abused its discretion in denying Wife’s motion for a new

trial based on the jury’s award of zero dollars in wrongful death damages, as held by the

Superior Court.

       Prior to addressing the arguments of the parties, we briefly review the distinction

between survival damages and wrongful death damages. A survival action under 42

Pa.C.S. § 8302 is brought by the administrator or executor of a decedent’s estate in order

to recover damages for the decedent’s pain and suffering, the loss of gross earning power

from the time of injury to death, and the loss of earning power, less personal maintenance

expenses, for the estimated working life span of the decedent. Kiser, 648 A.2d at 4. By

contrast, a wrongful deathful action pursuant to 42 Pa.C.S. § 8301 is designed to

compensate the spouse, children, and parents of the deceased for the pecuniary loss

they have sustained as a result of the decedent’s death, and damages may include the

present value of services that would have been rendered to the family had the decedent

lived, as well as funeral and medical expenses. Id. In each case, the burden of proving

damages is on the plaintiff, and the amount and items of pecuniary damage cannot be

presumed but must be proven by facts and, where possible, with certainty. See Vrabel




                                    [J-25AB-2020] - 6
v. Com., Dep’t of Transp., 844 A.2d 595, 601 (Pa. Cmwlth. 2004), abrogation in part

recognized by Ewing v. Potkul, 171 A.3d 10 (Pa. Cmwlth. 2017).4

       Turning to the arguments of the parties, P&J maintains that, where the evidence

in a wrongful death action is comprised of the testimony of the party seeking damages,

that testimony must be sufficiently specific to permit the jury to assign a value to the lost

services without engaging in speculation.       P&J Brief at 25-26 (citing Vrabel).     P&J

contends that the Superior Court erred in reversing the trial court’s denial of Wife’s motion

for a new trial on wrongful death damages because Wife failed to present testimony or

evidence regarding (1) medical, funeral, or estate administration expenses that were

incurred or paid; (2) the amount Decedent contributed for the family’s food, shelter, or

other necessities; or (3) the amount Decedent spent on gifts or entertainment for the

family. Id. at 10. P&J also highlights that the joint tax returns of Wife and Decedent,

which were admitted into evidence, demonstrated that Wife was the main wage earner.
Id.

       Acknowledging that Wife “testified briefly, and relatively vaguely,” regarding the

services Decedent allegedly provided, “such as planting trees and shrubs, home repairs,

yard work, cooking, and driving [Wife] to work in the winter if the roads were bad,” P&J

avers that Wife did not submit any testimony or evidence to establish the value of those

services. Id. at 11. P&J points out that the trial court itself “took note” of the “lack of

evidentiary support” for Wife’s wrongful death claim, as revealed by the court’s statement

during an in-chambers conference immediately prior to closing arguments that the jury

“may not find any evidence that [Decedent] supported his family, and therefore that could



4 In Ewing, the Commonwealth Court noted that this Court’s decision in Department of
Public Welfare v. Schultz, 855 A.2d 753 (Pa. 2004), abrogated Vrabel to the extent it
allowed anyone other than a decedent’s spouse to recover damages for loss of
consortium. Ewing, 171 A.3d at 17.


                                     [J-25AB-2020] - 7
be zero, or it could be any number in between. There wasn’t really a lot of evidence.” Id.

at 12-13 (quoting Transcript of In-Chambers Conference, 7/17/17 (R.R. at 136a)). With

regard to Wife’s proffered evidence of non-economic damages, P&J characterizes it as

“scant,” and limited almost entirely to Wife’s oral testimony. Id. at 11.

       As to the Superior Court’s finding that P&J did not challenge the underlying facts

supporting Wife’s claim for wrongful death damages, and, thus, that her evidence of

damages was uncontroverted and could not be disregarded by the jury, P&J responds

that it “challenged her veracity on a very material point and challenged her credibility

globally.” Id. at 30-31. Specifically, P&J recounts that Wife made a statement at trial that,

in the immediate aftermath of her son David’s death, Peter McMichael told her that she

had just lost her “star witness” in the case, as David had been present at the time of the

accident. P&J further notes that Wife’s counsel repeatedly argued that Peter McMichael’s

comment was “highly inculpatory.” Id. at 32. P&J emphasizes, however, that, during her

cross-examination, Wife admitted that Peter McMichael never made this statement to her.

Rather, she claimed that Peter McMichael made the alleged remark to someone else,

who then told her about it, although she could not recall the identity of that person. Id.

P&J suggests that, particularly in light of the fact that the trial court, without objection,

gave the jury a falsus in uno, falsus in omnibus charge,5 it was the jury’s prerogative to

disbelieve some or all of Wife’s testimony.

       In light of the above, P&J maintains that the trial court properly refused to grant

Wife a new trial on wrongful death damages, and that the Superior Court erred by

usurping the trial court’s role in determining whether the jury’s verdict shocked the



5 Falsus in uno, falsus in omnibus, which translates to “false in one, false in all,” is a legal
precept which provides that, where a witness testifies falsely to any material fact, the jury
may, but is not required to, disregard all the witness’s testimony. Commonwealth v.
Ieradi, 64 A. 889 (Pa. 1906).


                                      [J-25AB-2020] - 8
conscience of the court. P&J further suggests that the Superior Court’s decision, in effect,

created a per se rule requiring an award of wrongful death damages in nearly every case,

regardless of the evidence proffered at trial, which is contrary to the well-established

principle that damages are never presumed, and must be proven by competent evidence.
Id. at 25 (citing Maxwell v. Schaefer, 112 A.2d 69 (Pa. 1955); Vrabel).

       In response, Wife first disputes P&J’s assertion that the Superior Court has, in

effect, created a per se rule requiring wrongful death damages in all cases. Wife suggests

that the Superior Court’s holding was limited to the facts of the instant case, and that the

court simply concluded “that awarding zero dollars was a clear indication that this jury

completely disregarded the uncontroverted testimony and evidence presented in this

case.” Wife’s Brief at 20 (emphasis original).

       Wife further contends that the Superior Court’s holding does not require a jury to

engage in “improper speculation” to assign values to the lost services of Decedent, and,

therefore, that its decision does not contravene Vrabel. Id. at 21. Arguing that “damages

are only considered speculative if there is uncertainty regarding the existence of the

damages rather than the ability to precisely calculate the value or amount of the

damages,” Wife maintains that there was “ample evidence” that Decedent provided both

economic and non-economic contributions to Wife and the household, and that the

damages were “readily identifiable” to the jury. Id. at 22-23 (emphasis original). Wife

argues that, under Pennsylvania law, “a claim for damages may be sustained if the

amount may be fairly estimated from the evidence.” Id. at 23 (citing, inter alia, Carroll by

Burbank v. Phila. Hous. Auth., 650 A.2d at 1097, 1100 (Pa. Cmwlth. 1994)). Suggesting

that the value of the services Decedent contributed to the household, such as cooking,

yard work, and making home repairs, “are most certainly matters of common knowledge




                                    [J-25AB-2020] - 9
easily evaluated by any lay person,” she avers that expert testimony as to the value of

those services was neither necessary, nor proper. Id. at 24.

       Finally, Wife contends that, even if this Court were to agree with the trial court’s

determination that she failed to present sufficient evidence to support an award for lost

services, the Superior Court properly determined that the jury’s award of zero dollars in

damages could not stand because it is “inconceivable that any jury could find, absent

prejudice, passion, corruption, confusion or mistake,” that the 30-year marriage of Wife

and Decedent was “worth nothing.” Id. at 26 (emphasis original). In this regard, Wife

suggests that her testimony about her relationship was “compelling,” and asserts that it

is the quality, not the quantity, of the evidence that controls. Id. at 27. She reiterates her

trial testimony that she and Decedent enjoyed spending leisure time together and doing

projects around the house; that they planned to build a log cabin where they would live

when they retired; and that she is no longer treated to breakfast every morning or

spontaneous date nights. Id. at 27-28. She further argues that, because the foregoing

testimony was not disputed or contradicted, under Carroll v. Avallone, the jury was not

free to disregard it, notwithstanding P&J’s challenge to her inconsistent testimony

regarding the comment allegedly made to her by Peter McMichael regarding her

deceased son. Id. at 28.

       In reviewing an order granting a new trial, “our standard of review is limited to

determining whether the trial court abused its discretion or committed an error of law.”

Carroll v. Avallone, 939 A.2d at 874 (citation omitted). A new trial “should only be granted

where the jury’s verdict shocks one’s sense of justice because it is so contrary to the

evidence admitted at trial.” Id. Furthermore, it is the province of the jury to assess the

worth of all testimony presented, and the jury is free to believe all, some, or none of the

witness testimony presented at trial. Id. Nevertheless, “the jury’s verdict may be set aside




                                    [J-25AB-2020] - 10
if it is the product of passion, prejudice, partiality, or corruption, or if it is clear the verdict

bears no reasonable relationship to the loss suffered by the plaintiff based on the

uncontroverted evidence presented.” Id.

       We first consider the economic aspect of the jury’s verdict of zero dollars in

damages for wrongful death. It is undisputed that Wife did not present any evidence of

medical, funeral, or estate administration expenses. Thus, Wife’s potential recovery for

economic damages was limited to the loss of Decedent’s services. In this regard, Wife

offered her own testimony that Decedent performed home repairs, mowed the lawn, did

most of the cooking, and drove her to work when the weather was bad. Neither Wife, nor

her economic expert, however, testified to the estimated value of these contributions, or

the cost of hiring someone to perform these tasks.

       As noted above, the burden of proving damages is on the plaintiff, and the amount

and items of pecuniary damages cannot be presumed, but must be proven by facts and,

where possible, with certainty. Vrabel, 844 A.2d at 601. The value of the contributions

that Decedent was alleged to have made to the household are of a type which courts

have held are quantifiable and capable of being proven to a jury. In Vrabel, for example,

a father filed an action against PennDOT following the death of his son, who was a

volunteer firefighter killed when he lost control of the vehicle he was driving to the scene

of an emergency.       Vrabel alleged that PennDOT’s negligence in allowing water to

accumulate on the road caused the accident, and sought both survival and wrongful death

damages.     The jury awarded Vrabel $160,000 in survival damages and $50,000 in

wrongful death damages, and PennDOT appealed.

       The Commonwealth Court reversed the award of wrongful death damages,

concluding that Vrabel “did not prove his economic losses with sufficient specificity for the

jury to assign a dollar amount without speculating.” Id. at 599. The court noted that




                                       [J-25AB-2020] - 11
Vrabel had testified at trial that his son helped Vrabel and his wife “with things that needed

to be done at home, including helping with groceries and in the yard; helped other

relatives and older people; and would have helped Vrabel and his wife as they got older.”
Id. at 601 (record citations omitted). The court explained, however:
              [L]acking was any testimony concerning the amount of
              Vrabel’s loss for not having his son’s help around the house,
              with groceries or in the yard. These are items that may be
              quantified and, thus, were required to be quantified so the jury
              did not engage in speculation as to their amount. . . . While
              Vrabel was not required to quantify these amounts with
              mathematical certainty, the testimony offered provided no
              reasonable basis for the jury to calculate the pecuniary loss.
Id. The court observed, for example, that no testimony was offered as to the cost of hiring

someone to help Vrabel in the yard and to do work around the house. Id.6

       This Court’s decision in Kiser also was grounded on the principle that the amount

of damages must bear a rational relationship to proven economic damages. In that case,

we determined that the Superior Court properly remanded the case for a new trial

6  Justice Mundy, in her Concurring and Dissenting Opinion, contends that Wife’s
“uncontroverted testimony” was sufficient to establish “Appellants’ negligence caused
pecuniary loss to Wife, i.e. to prove damages in Wife’s wrongful death action,” and
“provided a ‘reasonably fair basis’ for the jury to assign a value to those services.”
Concurring and Dissenting Opinion (Mundy, J.) at 2-3. As discussed above, we recognize
that Wife testified that Decedent contributed to the household in a number of ways.
However, Wife failed to offer any evidence as to the economic value of those
contributions, which she was required to do under the law. See Vrabel, supra; Kiser,
supra. While Justice Mundy would limit Vrabel to its specific facts − a parent seeking
wrongful death damages for the loss of services of his adult son − she provides no
rationale for such a limited construction. With regard to Justice Mundy’s quote from
Rowles v. Evanuik, 38 A.2d 255 (Pa. 1944), to support her position that, because Wife
proved that she suffered pecuniary loss in the form of her loss of Decedent’s services,
“the jury was required to assign a value to those damages,” and Wife’s failure to do so
did not support an award of zero damages, Concurring and Dissenting Opinion at 6, we
note that, unlike Wife with respect to her asserted wrongful death damages, the plaintiff
in Rowles did, in fact, introduce evidence, including the decedent’s age, occupation, past
and current wages, and health, by which the jury was able to calculate, without simply
speculating, the amount of damages.


                                    [J-25AB-2020] - 12
because the jury’s total award of $25,000 for both wrongful death damages and survival

damages was “clearly inadequate,” in light of the plaintiffs’ expert testimony regarding

their economic losses and the value of the loss of services following the death of their 18-

year-old daughter. Kiser, 648 A.2d at 4. The plaintiffs’ expert in Kiser had testified that

the net economic loss to their daughter’s estate pursuant to their survival action was

between $232,400 and $756,081, and he valued her lost services in their wrongful death

action as $11,862 to $18,980. Recognizing that “a jury is free to believe or disbelieve

opinion evidence presented by an expert witness,” id. at 5, we nonetheless observed:

              [T]he uncontroverted testimony of the [Plaintiffs’] expert
              established that the net economic loss resulting from Ms.
              Kiser’s death ranged from $232,400 to $756,081.43. The
              defense did not present any other experts or any other
              evidence to the contrary on the question of damages. When
              faced with such uncontroverted evidence, a jury’s verdict must
              bear a reasonable resemblance to the proven damages.
Id. at 6 (emphasis added, footnote omitted). We concluded that the jury’s award did not

bear “any rational relationship to the uncontroverted testimony presented” by the plaintiffs’

expert. Id.

       Herein, although Wife testified that Decedent contributed to the household in

several ways, she did not offer any evidence as to the economic value of those

contributions, and the jury thus would have been forced to engage in speculation

regarding that value.7 Further, as noted by P&J in its brief, during an in-chambers

7  Wife cites Carroll by Burbank in support of her argument that the “indefiniteness” of the
amount of damages does not preclude relief, and an award may be sustained if the
amount of damages can be fairly estimated from the evidence. In that case, a mother
filed an action against a public housing authority for medical costs arising from
maintenance and support of her child, who was severely and permanently injured as a
result of a fall down an elevator shaft. The mother claimed that she might become liable
for medical bills not covered by prior settlement agreements reached on behalf of the
child. The trial court granted summary judgment in favor of the housing authority,
reasoning that the mother’s claim was based on several contingencies, including, inter



                                    [J-25AB-2020] - 13
conference prior to closing argument, the trial judge observed that there “wasn’t really a

lot of evidence,” and he suggested that the jury “may not find any evidence that

[Decedent] supported his family, and therefore [the wrongful death damages] could be

zero.” Transcript of In-Chambers Conference, 7/17/17 (R.R. at 136a). Indeed, during his

closing argument, Wife’s counsel also recognized the lack of evidence to support an

award of economic wrongful death damages:

                     Now, on the verdict slip there’s going to be three
              separate . . . lines, and the first category is going to be the
              loss of support to his family. . . .

                     And in this particular category, you heard Tina
              McMichael was working at that time, and, as a result, she was
              able to support herself on her own wages to some extent. She
              was making money herself, and so Seth McMichael’s support
              to her would have been relatively small in comparison to the
              other damages in this case.

                    And so on line number one I would say that a fair and
              reasonable amount would be a relatively small amount
              compared to the other damages I’m about to talk about.
N.T. Trial, 7/17/17, at 31-32 (R.R. at 194a-195a).




alia, the insufficiency of the settlements, thus rendering the mother’s claim remote and
speculative. The Commonwealth Court reversed, noting that the question before it was
“not whether Burbank is entitled to recovery, but whether the trial court erred in denying
her the opportunity to present her claim to a trier of fact.” 650 A.2d at 1100. It further
explained that “there is no question as to the fact of damages,” but that the uncertainty
concerned “whether the amount provided in the settlement agreements for [Child’s]
maintenance and support will be sufficient.” Id. Thus, while Carroll by Burbank
recognized that a plaintiff must be afforded the opportunity to prove her claim for future
damages, and that “summary judgment is improperly granted solely on the basis that the
amount of damages is indefinite,” id., it does not, in our view, support Wife’s position that
a jury may speculate as to the value of lost services when a plaintiff offers into evidence
a description of the alleged lost services, but fails to offer evidence of the economic value
of those services.



                                    [J-25AB-2020] - 14
       As the trial court predicted that, based on the paucity of evidence, the jury might

not award any wrongful death damages, and Wife’s own counsel suggested that the

amount of Wife’s economic damages was “relatively small,” it is unsurprising that the

jury’s award of zero dollars in that regard did not shock the court’s sense of justice. See

Carroll v. Avallone, 939 A.2d at 874. Thus, in light of the lack of evidence presented at

trial regarding the value of lost services resulting from Decedent’s death, we find there

was no basis for the Superior Court’s conclusion that the trial court abused its discretion

in denying Wife’s motion for a new trial based on the jury’s award of zero dollars in

economic damages.8

       Wife maintains, however, that even if the trial court properly concluded that the

jury’s verdict of zero dollars in economic damages was supported by the record, the

Superior Court properly found that the trial court abused its discretion in denying her

motion for a new trial because the jury’s award of zero dollars in non-economic damages

for the loss of “a husband, friend and partner of 30 years” could only have been the result

of prejudice, passion, corruption, confusion, or mistake. Wife’s Brief at 27. Responding

to P&J’s observation that her testimony regarding her relationship with Decedent

comprised only 10 pages of the trial transcript, Wife avers that it is “the quality, not the

quantity, of evidence that controls,” and she reiterates that their marriage was “happy,”

that they had three children, and that they enjoyed spending time together. Id.



8 We do not suggest that a plaintiff always must present expert testimony to establish the
value of lost services in a wrongful death action. The jury, however, must be given some
guidance in assessing the value of those lost services. See, e.g., Vrabel, 844 A.2d at
601 (where plaintiff failed to offer any testimony regarding the cost to hire someone to
perform the work the deceased would have performed had he been alive, plaintiff failed
prove economic losses with sufficient specificity to allow the jury to assign a dollar amount
without engaging in speculation). As discussed above, Wife presented no evidence
whatsoever as to the value of lost services, and, thus, the jury would have been required
to engage in speculation in assigning a value thereto.


                                    [J-25AB-2020] - 15
       Initially, we note that the Superior Court did not distinguish between economic and

non-economic wrongful death damages in its opinion, nor did it address whether Wife

was entitled to non-economic wrongful death damages. Rather, in concluding that the

jury “completely disregarded the evidence presented on the question of wrongful death

damages and settled on an inadequate amount of zero dollars,” the Superior Court

focused solely on the concept of economic damages. McMichael, 721 & 795 WDA 2018,

at 30 (“While Wife did not present specific dollar amounts for the services Decedent

rendered to the household, it unquestionably amounted to more than zero dollars.”

(emphasis added)). Although, as discussed above, we find that Wife failed to offer

sufficient evidence to support her claim for economic wrongful death damages, and thus

conclude that the trial court did not err in denying her motion for a new trial on that basis,

we cannot say the same with respect to the jury’s award of zero dollars for non-economic

wrongful death damages.

       It bears repeating that the duty of assessing damages, whether economic or non-

economic, is within the province of the jury, and, as trier of fact, the jury weighs the

veracity and credibility of the witnesses and their testimony. As a result, a verdict may

not be disturbed simply

              because the evidence is conflicting or because the court
              would have reached a different conclusion . . .; rather, the
              award of a new trial based upon inadequacy of a verdict is
              proper only where the jury’s finding appears to have resulted
              from “passion, prejudice, partiality, or corruption, or where it
              clearly appears from uncontradicted evidence that the amount
              of the verdict bears no reasonable relation to the loss suffered
              by the plaintiff.”
K.H. v. J.R., 826 A.2d 863, 875 (Pa. 2003) (quoting Kiser, 648 A.2d at 4).

       In the case sub judice, we find that the amount of the verdict − zero dollars − with

respect to non-economic wrongful death damages bears no reasonable relation to the




                                    [J-25AB-2020] - 16
proffered evidence of loss suffered by Wife. Wife testified that she and Decedent were

happily married for 30 years, and had three children together. N.T. Trial, 7/13/17, at 153

(R.R. at 97a). She testified that they enjoyed spending their leisure time together, often

working on projects around the house, such as planting trees and blueberry bushes. Id.

at 155 (R.R. at 99a). Wife testified that she and Decedent planned to build a log cabin

on a piece of property they owned, and intended to reside there. Id. at 161 (R.R. at 105a).

Wife also testified that Decedent fixed her breakfast every morning, and would surprise

her with spontaneous “date nights.”      Id. at 162 (R.R. at 106a). As this Court has

recognized, things “such as companionship, comfort, society, guidance, solace, and

protection which go into the vase of family happiness [ ] are the things for which a

wrongdoer must pay when he shatters the vase.” Spangler, 153 A.2d at 492. Further, in

contrast to the proof required for economic damages, “[t]he fact that there is no

mathematical formula whereby compassionately bestowed benefits can be converted into

a precise number of bank notes does not mean that the tortfeasor will be excused from

making suitable reimbursement for their loss.” Id.

       P&J maintains that it was within the jury’s prerogative to discount all of Wife’s

testimony based on her inconsistent statements regarding the comment allegedly made

to her by Peter McMichael regarding her deceased son, see supra page 8, statements

which the Superior Court acknowledged undercut Wife’s credibility.9 Nevertheless, we


9 The Superior Court acknowledged this when it addressed P&J’s claim that the trial court
erred in denying its motion for a new trial on the grounds that Wife’s counsel misled both
P&J and the trial court by stating, at a hearing on P&J’s motion in limine, that, following
the death of David McMichael, Peter McMichael allegedly told Wife that she had lost her
star witness. The Superior Court agreed with the trial court’s determination that P&J had
waived its hearsay challenge to the trial court’s admission of the statement, and further
observed that P&J sought to raise new theories of relief on appeal. The Superior Court
further concluded that, even if the issue had not been waived, P&J was not prejudiced by
the statement because “[c]ounsel’s effective cross examination undercut Wife’s credibility
regarding the statement.” McMichael, 721 & 795 WDA 2018, at 23.


                                   [J-25AB-2020] - 17
cannot agree that P&J’s challenge to Wife’s “credibility globally,” P&J Brief at 31, negated

Wife’s otherwise uncontroverted testimony regarding her relationship with Decedent, so

as to support an award of zero dollars in non-economic wrongful death damages for a

widow who lost her husband of 30 years. In finding “no evidence of unfairness, mistake,

partiality, prejudice, corruption or the like that requires disregarding the jury’s rejection of

the claim for non-economic damages,” Trial Court Opinion, 4/19/18, at 23, the trial court

noted that, during Wife’s testimony, she “barely touched upon” her actual relationship with

Decedent, and what they did in the time they spent together. Id. We acknowledge that

Wife might have presented more extensive or detailed testimony regarding her

relationship with Decedent. However, based on the testimony recounted above, and

bearing in mind that, in contrast to economic damages, non-economic damages are not

subject to ready proof, see Spangler, 153 A.2d at 492, we conclude that the jury’s award

of zero dollars in non-economic wrongful death damages bears no reasonable relation to

the loss suffered by Wife, and, therefore, that it shocks one’s sense of justice. Thus, we

hold that the trial court abused its discretion in denying Wife’s motion for a new trial based

on the jury’s award of zero dollars in non-economic wrongful death damages.

       Accordingly, for the reasons set forth above, we affirm the Superior Court’s order

in part and reverse in part, and remand this matter to that court, for remand to the trial

court, for a new trial on damages for wrongful death, limited to non-economic damages.

       Jurisdiction relinquished.

       Chief Justice Saylor and Justices Baer and Wecht join the opinion.

       Justice Mundy files a concurring and dissenting opinion.

       Justice Dougherty files a dissenting opinion.

       Justice Donohue did not participate in the consideration or decision of this case.




                                     [J-25AB-2020] - 18